Citation Nr: 1814092	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss from May 27, 2009.

2. Entitlement to a rating greater than 10 percent for right ear hearing loss from December 5, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to service connection for right ear hearing loss and assigned a noncompensable rating from May 27, 2009.

In August 2016, the Board remanded the appeal for further development. In March 2017, VA increased the rating for right ear hearing loss to 10 percent from December 5, 2016, resulting in staged ratings. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss was raised by a December 2016 VA examination report. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for right ear hearing loss. If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear is assigned a Roman Numeral designation for hearing impairment of I subject to the provisions of § 3.383 of this chapter. 38 C.F.R. § 4.85(f) (2017). 

Service connection for left ear hearing loss was previously denied in an October 2009 rating decision. The Veteran did not appeal this issue.  Hence, the October 2009 rating decision is final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

The Veteran most recently underwent a VA examination in December 2016. Significantly, the December 2016 examiner opined that the Veteran's left ear hearing loss was at least as likely as not caused by service. Given this opinion the question whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss is being referred for appropriate action. 

The referred issue is inextricably intertwined with the issue of entitlement to an increased rating for right ear hearing loss and thus, the appeal must be deferred pending adjudication of the left ear. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

Following adjudication of the question whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss, readjudicate the claim of entitlement to a compensable rating for right ear hearing loss. Should service connection for a left ear hearing loss be denied, the Veteran is advised that the Board will not exercise appellate jurisdiction over that claim in the absence of a timely perfected appeal.  If the claim of entitlement to an increased rating for a right ear hearing loss remains denied the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).






